Citation Nr: 0925842	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  98-04 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as being due to an undiagnosed illness.

2.  Entitlement to service connection for bilateral knee 
disorders, to include as being due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as being due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to April 1963, 
and from November 1990 to July 1991 as a member of the Army 
National Guard (including service in Southwest Asia in 
support of Operation Desert Shield/Storm from January to June 
1991).  In addition, he had unverified periods of duty for 
training (DUTRA) with the Army National Guard apparently 
between January 1977 and June 1996.  Periods of active duty 
for training (ACDUTRA) that have been verified are:  May 6- 
21, 1977; May 12-27, 1978; August 4-18, 1979; June 14-28, 
1980; May 14-30, 1981; August 5-21, 1982; February 26-27, 
1983; March 5-6, 1983; April 9-10, 1983; May 7-8, 1983; 
August 17-September 3, 1983; September 14-28, 1983; September 
29-30, 1983; May 1-19, 1984; June 3, 1984; August 3-18, 1984; 
April 19-21, 1985; July 25-August 10, 1985; August 23- 
September 6, 1986; April 30-May 16, 1987; September 7-30, 
1987; April 3-7, 1995; April 10-14, 1995; April 17-21, 1995; 
August 11, 1995; August 16-18, 1995; August 21-24, 1995; 
August 25-September 1, 1995; September 11-13, 1995; September 
18-21, 1995; and September 22-24, 1995.  The Veteran was also 
a federal civil service technician with the National Guard 
prior to his 1996 disability retirement.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from September 1997 and July 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which collectively denied 
entitlement to the benefits currently sought on appeal.

In an August 2000 decision, the Board denied entitlement to 
the benefits currently sought on appeal.  The Veteran 
appealed the August 2000 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2001 Order, the Court granted a March 2001 opposed Motion for 
Remand filed by VA's Secretary in light of the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Court vacated 
the August 2000 Board decision and remanded the case for 
readjudication consistent with the Act.  The Board thereafter 
remanded the case in September 2001 and September 2004.

The Board's September 2004 remand noted that while the 
Veteran appeared to have requested a hearing in his claim, he 
was not clear as to whether he desired a hearing before RO 
personnel, or before a traveling Veterans Law Judge.  The 
remand requested that the RO contact him to clarify which 
type of hearing he desired, and to then schedule him for that 
hearing.

The record reflects that the RO thereafter in September 2004 
requested that he clarify which of the two types of hearings 
described above he desired; the September 2004 communication 
was copied to his attorney.  Neither the Veteran nor his 
attorney thereafter responded, and his attorney has in 
several communications requested that VA proceed with the 
adjudication of the instant appeal.  More recently, the 
Veteran's present attorney has also not asserted that any 
hearing before the Board is desired.  In light of the above, 
the Board concludes that the Veteran no longer desires a 
hearing in connection with this appeal.

In April 2006, the Board rendered a decision on the Veteran's 
claim.  In February 2008, the Court vacated the Board's 
decision with respect to the three issues indicated above.  
The case was remanded pursuant to a Joint Motion.  

The April 2006 Board decision also remanded 5 other issues for 
additional development at that time.  At present, those issues 
remain on remand with the Appeals Management Center (AMC) and 
are not addressed in this remand order.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.



REMAND

The February 2008 Court remand indicated that the medical 
examination reports acquired as a result of the September 
2004 Board remand did not provide all of the requisite 
medical opinions as requested.  As such a remand was again 
ordered to obtain the required medical opinions as a remand 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded the 
appropriate examination for low back 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of low back disorders found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the medical evidence 
of record and offer opinions, if possible, 
as the etiology of any low back disorder 
found to be present.  Specifically:

*	Is it at least as likely as not 
(i.e., a 50 percent or greater 
probability) that any currently 
manifested low back disability is 
causally or etiologically related to 
appellant's military duty, including 
periods of DUTRA, active service, and 
active service in the Persian Gulf? 

*	If any low back disability preexisted 
military duty, did it undergo a 
permanent increase in severity during 
military duty beyond the natural 
progression of underlying disease 
process?

To the extent medical opinion is needed 
on whether any low back disability may 
be related to exposure to environmental 
agents in Southwest Asia, such opinion 
should be obtained as part of the 
examination.  The examiner should 
adequately summarize the relevant 
medical history and clinical findings, 
including that contained in any 
military medical records, and provide 
detailed reasons for the medical 
conclusions reached.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the reports.  The claims folder 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

2.  The Veteran should be accorded the 
appropriate joints examination for knee 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of disorders of both knees 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to review the 
medical evidence of record and offer 
opinions, if possible, as the etiology of 
any knee disorder found to be present.  
Specifically:

*	Is it at least as likely as not 
(i.e., a 50 percent or greater 
probability) that any currently 
manifested disability of the right or 
left knee is causally or 
etiologically related to appellant's 
military duty, including periods of 
DUTRA, active service, and active 
service in the Persian Gulf? 

*	If a right or left knee disability 
preexisted military duty, did it 
undergo a permanent increase in 
severity during military duty beyond 
natural progression of underlying 
disease process?

To the extent medical opinion is needed 
on whether any knee disability may be 
related to exposure to environmental 
agents in Southwest Asia, such opinion 
should be obtained as part of the 
examination.  The examiner should 
adequately summarize the relevant 
medical history and clinical findings, 
including that contained in any 
military medical records, and provide 
detailed reasons for the medical 
conclusions reached.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the reports.  The claims folder 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

3.  The Veteran should be accorded the 
appropriate examination for headaches.  
The report of examination should include a 
detailed account of all manifestations of 
any headache disorder found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
review the medical evidence of record and 
offer opinions, if possible, as the 
etiology of any headache disorder found to 
be present.  Specifically:

*	Is it at least as likely as not 
(i.e., a 50 percent or greater 
probability) that any current 
headache disability is causally or 
etiologically related to appellant's 
military duty, including periods of 
DUTRA, active service, and active 
service in the Persian Gulf? 

*	If the headache disability preexisted 
military duty, did it undergo a 
permanent increase in severity during 
military duty beyond natural 
progression of underlying disease 
process?

To the extent medical opinion is needed 
on whether any headache disability may 
be related to exposure to environmental 
agents in Southwest Asia, such opinion 
should be obtained as part of the 
examination.  The examiner should 
adequately summarize the relevant 
medical history and clinical findings, 
including that contained in any 
military medical records, and provide 
detailed reasons for the medical 
conclusions reached.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the reports.  The claims must 
be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Following the above, readjudicate the 
Veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his attorney should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

